Citation Nr: 1541169	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to accrued benefits for service connection for the Veteran's esophageal cancer.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran served honorably from September 1966 to September 1968, for which he received many awards for his service, including the combat infantryman badge and the Purple Heart.  He passed in June 2012.  The Appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in June 2012 and the cause of his death was esophageal cancer.

2.  The Veteran's claim for service connection for esophageal cancer was pending at the time of his death.

3.  The Veteran's diagnosed esophageal cancer was due to his presumed exposure to herbicides during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for esophageal cancer on an accrued basis have been met.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015) 

2.  The criteria for service connection for cause of death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Appellant is seeking accrued benefits for the Veteran's pending claims for service connection for esophageal cancer at death, as well as service connection for the cause of his death.

Under VA regulations accrued benefits to which the Veteran was entitled at death based on evidence in the file at death may be paid to the surviving spouse.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).   Generally only evidence contained in the claims file at the time of the Veteran's death may be considered.  Id.  

In this case, the Veteran filed a claim for entitlement to service connection for esophageal cancer in April 2012, along with some supporting medical evidence.  Unfortunately, his claim had not yet been adjudicated by the VA prior to his passing in June 2012.  Accordingly, this claim will now be adjudicated by the Board based on the evidence of record at the time of the Veteran's June 2012 death.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical records included in the claims file prior to his death reflect the Veteran was diagnosed with esophageal cancer in the early spring of 2012.  In seeking benefits, the Veteran asserted his diagnosed esophageal cancer was due to his exposure to herbicides, including Agent Orange, during active duty service.  The Veteran's service records reflect he served within the Republic of Vietnam during the Vietnam War era.  He is therefore presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  

Esophageal cancer is not included on the exclusive list of diseases which are presumptively associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in this case, and the time of the Veteran's death the claims file included medical evidence linking the Veteran's diagnosed esophageal cancer to his presumed exposure to herbicides during active duty service.  Specifically, in an April 2012 written statement his treating VA physician opined that because the Veteran did not have any other risk factors, his diagnosed esophageal cancer was as likely as not due to his presumed exposure to herbicides.  Because this physician's opinion provides a clear, positive nexus with a full rationale, it provides probative evidence in support of the Appellant's appeal.

Therefore, the claims file includes medical evidence linking the Veteran's diagnosed esophageal cancer to his presumed in-service exposure to herbicides.  Accordingly, the elements of service connection are met based on the evidence of record at the time of his death, and service connection on an accrued basis is granted.

Regarding service connection for cause of death, VA regulations provide the death of a veteran will be considered due to service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In this case, the June 2012 death certificate lists esophageal cancer as the immediate cause of the Veteran's death.  Because service connection for esophageal cancer is established, as discussed above, then the elements of service connection for cause of death are established.  Accordingly, the Appellant's appeal is granted.


ORDER

Entitlement to service connection for esophageal cancer on an accrued basis is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for cause of the Veteran's death is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


